 In the Matter of THE FORD MANUFACrIRINGCOMPANYandWATER-FORDKNIT GOODS WORKERS' UNIONNo. 21302, A. F. OF L.Case No. R-1112ORDER PERMITTING WITHDRAWAL OF PETITIONFebruary 8, 1939A petition pursuant to Section 9 (c) of the Act having been filedin the above-entitled matter by 'Waterford Knit Goods Workers'Union, No. 21302, A. F. of L., a hearing having been duly held beforea Trial Examiner duly designated, the Board having issued a Deci-sion and having directed an election among the employees involved'and, thereafter, prior to the holding of the election, the petitionerhaving requested permission to withdraw the said petition, and dueconsideration having been given thereto,IT is HEREBY ORDERED that the request of the petitioner for permis-sion to withdraw its petition be, and it hereby is, granted, and theaforesaid case be, and it hereby is, closed.110 N. L.R. B. 677,681, and 682.11 N. L. R. B., No. 14.60